October 27, 2006


Ms. Kathleen Marie Kennedy
Benckenstein, Norvell & Nathan, L.L.P.
P.O. Box 551
Beaumont, TX 77704-0551
Ms. Debra Ibarra Mayfield
Rymer Moore Jackson & Echols, P.C.
2801 Post Oak Blvd., Suite 250
Houston, TX 77056

RE:   Case Number:  06-0201
      Court of Appeals Number:  12-05-00111-CV
      Trial Court Number:  2003-328

Style:      MARGARET PARKER AND JIMMY HARVILLE, BOTH INDIVIDUALLY AND AS
      NEXT FRIENDS OF SIDNEY HARVILLE, A MINOR
      v.
      SHANNAN WEAVER BAREFIELD AND CHAMPION EMS

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral argument,  the  Court  reverses
the court of appeals' judgment and remands the case to the trial  court  and
issued the enclosed per curiam opinion in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Jean Hodges|
|   |               |
|   |Ms. Cathy S.   |
|   |Lusk           |